UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-31669 SUNRIDGE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 98-0348905 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 16857 E. Saguaro Blvd. Fountain Hills, Arizona 85268 (Address of principal executive offices) (480) 837-6165 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo þNot applicable. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero Small reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes oNo þ As of February 11, 2011, 47,112,024 shares of the issuer’s common stock were outstanding. SUNRIDGE INTERNATIONAL, INC. Table of Contents Page Forward-Looking Statements 3 PART I. FINANCIAL INFORMATION Item 1. Financial Statements 4 Consolidated Balance Sheets as of December 31, 2010 (Unaudited) and June 30, 2010 4 Unaudited Consolidated Statements of Operations for the Six andThree Months ended December 31, 2010 and2009 5 Unaudited Consolidated Statements of Changes in Stockholders’ Equity (Deficit)for theSix Months ended December 31, 2010
